TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00361-CV



                         EID Corporation, a Texas Corporation, and
                        Mohammed S. Alhajeid, Individually, Appellants

                                                   v.

                     The State of Texas; The City of Fort Worth, Texas;
              The Transit Authority of Fort Worth, MTA Texas, et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GV-13-000169, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                We will dismiss this appeal for want of prosecution.1 Appellants EID Corporation,

a Texas Corporation, and Mohammed S. Alhajeid, Individually, have not paid or made arrangements

to pay for the clerk’s record in this appeal. By letter dated August 9, 2013, this Court’s clerk informed

appellants that the clerk’s record was overdue. The clerk requested that appellants’ attorney make

arrangements for the record and submit a status report on or before August 19, 2013. The clerk

warned that failure to comply could result in the dismissal of this appeal for want of prosecution

under Texas Rule of Appellate Procedure 37.3(b).

                We have received no clerks record, no response from the appellants, and no other

indication that the record is being prepared. We dismiss this appeal for want of prosecution.


        1
          Appellants previously attempted to file a motion to dismiss that was rejected because it
did not comply with the rules of procedure.
                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Prosecution

Filed: August 30, 2013




                                                2